DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasawa et al. US 2020/0337537 hereinafter referred to as Hirasawa.
	In regards to claim 1, Hirasawa teaches:
"An endoscopic procedure analysis system comprising: a data capture engine to capture endoscopic case data at intervals during an endoscopic case"
Hirasawa teaches in Figure 1 a diagnostic imaging support apparatus 100 which receives captured image data from endoscopic image capturing apparatus 200.  Hirasawa paragraph [0072] teaches the endoscope may be a videoscope and in place of endoscopic image data D1, an endoscopic moving image may be used.  Moving images, i.e. video, are equivalent to endoscopic case data at intervals during an endoscopic case.
	"the endoscopic case data including image analysis data generated from analysis of one or more images by an image analysis engine"
Hirasawa paragraph [0081] teaches lesion estimation section 20 estimates a lesion name (name) and lesion location (location) of a lesion present in an endoscopic image represented by endoscopic image data D1 output from the endoscopic image acquisition section 10, and also estimates the certainty of the lesion name and the lesion location by using the convolutional neural network.   
	"the one or more images from image data captured by a camera of a view provided by an endoscope of an endoscopic system curing the endoscopic case"
Hirasawa teaches in Figure 1 a diagnostic imaging support apparatus 100 which receives captured image data from endoscopic image capturing apparatus 200.  
	"the analysis including identification of one or more characteristics of the one or more images" 
The Examiner interprets the lesions as a characteristic of the images.
	"and an endoscopic procedure analysis engine to: access a set of data from stored endoscopic case data captured by the data capture engine for one or more endoscopic procedures"
Hirasawa teaches in paragraph [0079] image acquisition section 10 may acquire endoscopic image data D1 directly from endoscopic image capturing apparatus 200 or may acquire endoscopic image data D1 stored in external storage apparatus 104 or endoscopic image data D1 provided via an Internet line or the like.  
	"analyze the set of data"
Hirasawa paragraph [0081] teaches lesion estimation section 20 estimates a lesion name (name) and lesion location (location) of a lesion present in an endoscopic image represented by endoscopic image data D1 output from the endoscopic image acquisition section 10, and also estimates the certainty of the lesion name and the lesion location by using the convolutional neural network.   
 	"and generate additional data based on the analysis of the set of data"
Hirasawa Figure 1 teaches generation of data D2 and D3.
	In regards to claim 2, Hirasawa teaches all the limitations of claim 1 and further teaches:
	“further comprising: one or more central datastores to collect endoscopic case data in aggregate with other endoscopic case data from one or more other data capture engines to store an aggregate of endoscopic case data, wherein the endoscopic procedure analysis engine accesses the set of data from the aggregate of endoscopic case data”
	Hirasawa teaches in paragraph [0105] the endoscopic images used as teacher data D4 are obtained mainly from a database in a top-ranked special cancer treatment hospital in Japan.  Data D4 is other endoscopic case data captured by other capture engines.
	In regards to claim 3, Hirasawa teaches all the limitations of claim 1 and further teaches:
	“further comprising: the image analysis engine to analyze the one or more images to identify one or more characteristics and generate the image analysis data”
Hirasawa paragraph [0081] teaches lesion estimation section 20 estimates a lesion name (name) and lesion location (location) of a lesion present in an endoscopic image represented by endoscopic image data D1 output from the endoscopic image acquisition section 10, and also estimates the certainty of the lesion name and the lesion location by using the convolutional neural network.   Hirasawa Figure 1 teaches generation of data D2 and D3.
	In regards to claim 4, Hirasawa teaches all the limitations of claim 3 and further teaches:
	“further comprising: an interface to couple to one or more of the camera and an image processing component attached to the camera and to receive the image data captured by the camera”
	Hirasawa teaches in paragraph [0072] endoscopic image capturing apparatus 200 include an electronic endoscope containing a built-in imaging section (also called a videoscope), and a camera-equipped endoscope that is an optical endoscope with a camera head having a built-in imaging section.
	In regards to claim 5, Hirasawa teaches all the limitations of claim 3 and further teaches:
	“further comprising: an image data repository interface to couple to a memory storing the image data captured by the camera”
Hirasawa teaches in paragraph [0079] image acquisition section 10 may acquire endoscopic image data D1 directly from endoscopic image capturing apparatus 200 or may acquire endoscopic image data D1 stored in external storage apparatus 104 or endoscopic image data D1 provided via an Internet line or the like.  
In regards to claim 6, Hirasawa teaches all the limitations of claim 1 and further teaches:
“wherein the endoscopic case data further includes one or more of: case images from the image data captured by the camera; a reference to the case images as stored in a separate location; case videos from the image data captured by the camera; and a reference to the case videos as stored in a separate location”
The image data D1 is interpreted as image data captured by the camera.
In regards to claim 8, Hirasawa teaches all the limitations of claim 1 and further teaches:
	“wherein the endoscopic case data further comprises one or more of: case identifying data; external data received at the endoscopic system from a source external to the endoscopic system; and input from a user”
	Hirasawa paragraph [0086] and Figure 3 teaches identification section Nb outputs image-related estimation results from the image features extracted by feature extraction section Na.  Figure 3 illustrates that data D2 includes lesion name, lesion location and probability score.
In regards to claim 9, Hirasawa teaches all the limitations of claim 1 and further teaches:
	“wherein the data capture engine captures endoscopic case data at intervals during the endoscopic procedure by one or more of flagging, tagging, organizing, and structuring image analysis data to correlate endoscopic case data for a point in time”
	Hirasawa teaches in paragraph [0163] the convolutional neural network finished a process for analyzing the endoscopic images constituting the assessment test data sets at as high a speed as 48.7 images/second (i.e., the analysis processing time per endoscopic image: 20 ms).  The Examiner interprets this as structuring image data every 20ms points in time for analysis.
In regards to claim 10, Hirasawa teaches all the limitations of claim 1 and further teaches:
	“wherein the endoscopic procedure analysis engine analyzes the set of data using one or more algorithms”
	Hirasawa teaches in paragraph [0163] The convolutional neural network finished a process for analyzing the endoscopic images constituting the assessment test data sets at as high a speed as 48.7 images/second (i.e., the analysis processing time per endoscopic image: 20 ms).  A CNN is an algorithm.
In regards to claim 13, Hirasawa teaches all the limitations of claim 1 and further teaches:
	“wherein the endoscopic procedure analysis engine generates additional data regarding tissue within the patient as viewed during the endoscopic case”
	Figures 5, 9, 10 or 12, inter alia, teach various additional data regarding tissue within a patient.
In regards to claim 14, Hirasawa teaches:
	“An endoscopic procedure analysis component comprising: an image data interface to couple to an endoscopic system to receive endoscopic image data captured by a camera of the endoscopic system during an endoscopic procedure performed utilizing the endoscopic system, the image data of a view provided by an endoscope of the endoscopic system, the endoscope to access an area to be visualized within a patient”
	Hirasawa teaches in paragraph [0072] endoscopic image capturing apparatus 200 include an electronic endoscope containing a built-in imaging section (also called a videoscope), and a camera-equipped endoscope that is an optical endoscope with a camera head having a built-in imaging section.  Figure 1 illustrates the capturing apparatus 200 interfaces with diagnostic imaging support apparatus 100.
	“an image analysis engine to: analyze one or more images from the endoscopic image data to identify one or more characteristics of each of the one or more images” 
	Hirasawa paragraph [0081] teaches lesion estimation section 20 estimates a lesion name (name) and lesion location (location) of a lesion present in an endoscopic image represented by endoscopic image data D1 output from the endoscopic image acquisition section 10, and also estimates the certainty of the lesion name and the lesion location by using the convolutional neural network.   
	“and generate image analysis data including the one or more characteristics of each of the one or more images”
Hirasawa Figure 1 teaches generation of data D2 and D3.
“a data capture engine to capture endoscopic case data at intervals during the endoscopic procedure, the endoscopic case data including the image analysis data”
Hirasawa teaches in Figure 1 a diagnostic imaging support apparatus 100 which receives captured image data from endoscopic image capturing apparatus 200.  Hirasawa paragraph [0072] teaches the endoscope may be a videoscope and in place of endoscopic image data D1, an endoscopic moving image may be used.  Moving images, i.e. video, are equivalent to endoscopic case data at intervals during an endoscopic case.  Hirasawa Figure 1 teaches generation of data D3 using the transmitted D1 and D2.  D2 is image analysis data.
	“and an endoscopic procedure analysis engine to: access an aggregate of endoscopic case data for one or more endoscopic procedures”
Hirasawa teaches in paragraph [0105] the endoscopic images used as teacher data D4 are obtained mainly from a database in a top-ranked special cancer treatment hospital in Japan.  Data D4 is other endoscopic case data captured by other capture engines.
“analyze a set of data from the aggregate of endoscopic case data utilizing one or more algorithms that consider characteristics of images in the image analysis data”
Hirasawa paragraph [0081] teaches lesion estimation section 20 estimates a lesion name (name) and lesion location (location) of a lesion present in an endoscopic image represented by endoscopic image data D1 output from the endoscopic image acquisition section 10, and also estimates the certainty of the lesion name and the lesion location by using the convolutional neural network.  A convolutional neural network is an algorithm.
 “and derive additional data based on the analysis of the set of data”
Hirasawa Figure 1 teaches generation of data D2 and D3.
	In regards to claim 15, Hirasawa teaches all the limitations of claim 14 and further teaches:
	“wherein the data capture engine collects the endoscopic case data in aggregate to store the aggregate of endoscopic case data”
Hirasawa teaches in paragraph [0079] image acquisition section 10 may acquire endoscopic image data D1 directly from endoscopic image capturing apparatus 200 or may acquire endoscopic image data D1 stored in external storage apparatus 104 or endoscopic image data D1 provided via an Internet line or the like.  
	In regards to claim 16, Hirasawa teaches all the limitations of claim 14 and further teaches:
	“further comprising: a central interface to couple with one or more central datastores that collects the endoscopic case data in aggregate with other endoscopic case data from one or more other data capture engines to store the aggregate of endoscopic case data”
	Hirasawa teaches in paragraph [0105] the endoscopic images used as teacher data D4 are obtained mainly from a database in a top-ranked special cancer treatment hospital in Japan.  Data D4 is other endoscopic case data captured by other capture engines.
	In regards to claim 17, Hirasawa teaches all the limitations of claim 14 and further teaches:
	“further comprising: one or more central datastores to collect endoscopic case data in aggregate with other endoscopic case data from one or more other data capture engines to store the aggregate of endoscopic case data in the one or more central datastores”

Hirasawa teaches in paragraph [0079] image acquisition section 10 may acquire endoscopic image data D1 directly from endoscopic image capturing apparatus 200 or may acquire endoscopic image data D1 stored in external storage apparatus 104 or endoscopic image data D1 provided via an Internet line or the like. Hirasawa teaches in paragraph [0105] the endoscopic images used as teacher data D4 are obtained mainly from a database in a top-ranked special cancer treatment hospital in Japan.  Data D4 is other endoscopic case data captured by other capture engines.  These various storage locations provide aggregate storage for all the data.
	In regards to claim 18, Hirasawa teaches all the limitations of claim 14 and claim 18 contains similar limitations as in claim 8.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 8.
	In regards to claim 19, Hirasawa teaches all the limitations of claim 14 and claim 19 contains similar limitations as in claim 9.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 9.
	In regards to claim 20, Hirasawa teaches all the limitations of claim 14 and claim 20 contains similar limitations as in claim 10.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 10.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa in view of Takahira et al. US 2018/0344131 hereinafter referred to as Takahira.
In regards to claim 7, Hirasawa teaches all the limitations of claim 1 but does not explicitly teach:
	“wherein the endoscopic case data further comprises state data for one or more components of the endoscopic system, the state data captured by the data capture engine from a control engine at one or more intervals during the endoscopic case”
	Takahira teaches in paragraph [0066] transmission data including identification information of an examination performed using the endoscope 1 connected to the control device 4 and state information indicating the state of hardware (specifically, the imaging element 11, the operation unit (each button of the operation box 23 and the angle knob 21), and the communication interface 15) included in the endoscope 1 under the examination.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hirasawa in view of Takahira to have included the features of “wherein the endoscopic case data further comprises state data for one or more components of the endoscopic system, the state data captured by the data capture engine from a control engine at one or more intervals during the endoscopic case” because  there are a large number of combinations of the main body unit and the endoscopes. Therefore, in order to perform appropriate maintenance, it is important to be able to grasp the symptoms of troubles or failures that may be caused by the combinations (Takahira [0008]).
	In regards to claim 21, Hirasawa teaches all the limitations of claim 14 and claim 21 contains similar limitations as in claim 7.  Therefore, claim 21 is rejected for similar reasoning as applied to claim 7.
In regards to claim 22, Hirasawa teaches all the limitations of claim 21 but does not explicitly teach:
	“wherein the state data comprises one or more of: a state of a setting for a component of the one or more components of the endoscopic system; a state of a parameter for a component of the one or more components of the endoscopic system; any change made by the control engine to one or more of a setting and a parameter for a component of the one or more components of the endoscopic system; and any change made by a user to one or more of a setting and a parameter for a component of the one or more components of the endoscopic system”
	Takahira teaches in paragraph [0066] transmission data including identification information of an examination performed using the endoscope 1 connected to the control device 4 and state information indicating the state of hardware (specifically, the imaging element 11, the operation unit (each button of the operation box 23 and the angle knob 21), and the communication interface 15) included in the endoscope 1 under the examination.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hirasawa in view of Takahira to have included the features of “wherein the state data comprises one or more of: a state of a setting for a component of the one or more components of the endoscopic system; a state of a parameter for a component of the one or more components of the endoscopic system; any change made by the control engine to one or more of a setting and a parameter for a component of the one or more components of the endoscopic system; and any change made by a user to one or more of a setting and a parameter for a component of the one or more components of the endoscopic system” because  there are a large number of combinations of the main body unit and the endoscopes. Therefore, in order to perform appropriate maintenance, it is important to be able to grasp the symptoms of troubles or failures that may be caused by the combinations (Takahira [0008]).
	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa in view of Prisco et al. US 2010/0249507 hereinafter referred to as Prisco.
In regards to claim 11, Hirasawa teaches all the limitations of claim 1 but does not explicitly teach:
	“wherein the endoscopic procedure analysis engine generates additional data regarding timing of an endoscopic case”
	Prisco teaches in paragraph [0049] Timestamps indicating the times are also stored in the memory device 155. The resulting database provides endoscopic images tagged by their respective 3-D locations in the fixed reference frame that can be accessed at any successive time by the display processor 150 for the purpose of computing synthetic two-dimensional (2-D) and three-dimensional (3-D) views of the visited anatomy.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hirasawa in view of Prisco to have included the features of “wherein the endoscopic procedure analysis engine generates additional data regarding timing of an endoscopic case” for providing visual guidance to an operator for steering an endoscopic device towards one or more landmarks in a patient (Prisco [0009]).
Claim(s) 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa in view of Woolford US 2013/0267892 in view of Woolford.
In regards to claim 12, Hirasawa teaches all the limitations of claim 1 but does not explicitly teach:
	“wherein the endoscopic procedure analysis engine generates additional data regarding average pump pressure in the endoscopic case”
	Woolford paragraph [0253] teaches the average P.sub.head value calculated over the entire priming time limit is determined and compared against the P.sub.head minimum value.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hirasawa in view of Woolford to have included the features of “wherein the endoscopic procedure analysis engine generates additional data regarding average pump pressure in the endoscopic case” because the location of the pressure sensing membrane 212 of the inflow pump cassette is critical to proper inflow pressure measurement and a reduced average P.sub.head value indicates improper placement of the inflow pump cassette. Therefore, this second test ensures that an alert is not provided by the pump control processor unless there clearly is an issue with insertion of the inflow pump cassette into the pump housing (Woolford [0253]).
	In regards to claim 24, Hirasawa teaches all the limitations of claim 14 and claim 24 contains similar limitations as in claim 12.  Therefore, claim 24 is rejected for similar reasoning as applied to claim 12.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa in view of Wolf et al. US 10,943,682 hereinafter referred to as Wolf.
In regards to claim 23, Hirasawa teaches all the limitations of claim 1 but does not explicitly teach:
	“wherein the endoscopic procedure analysis engine derives additional data including one or more of a case start time, a case end time, and a case duration, each of which is derived based on an “out of body” characteristic identified in each of a plurality of images as included in the image analysis data, the out of body characteristic corresponding to image data of a view from outside the body of a patient provided by an endoscope of the endoscopic system”
	Wolf column 35 lines 20-25 teaches the location may refer to a particular time associated with the video footage. For example, a video footage location may refer to a time index or timestamp, a time range, a particular starting time and/or ending time, or any other indicator of position within the video footage.  Wolf column 36 lines 1-6 teaches an image sensor may be a part of a bronchoscope tube, a laparoscope, an endoscope, or any other medical instrument configured for location inside or outside a patient (e.g., for procedures such as gastroscopy, colonoscopy, hysteroscopy, cystoscopy, flexible sigmoidoscopy, wireless capsule endoscopy, and the like).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hirasawa in view of Wolf to have included the features of “wherein the endoscopic procedure analysis engine derives additional data including one or more of a case start time, a case end time, and a case duration, each of which is derived based on an “out of body” characteristic identified in each of a plurality of images as included in the image analysis data, the out of body characteristic corresponding to image data of a view from outside the body of a patient provided by an endoscope of the endoscopic system” because  there is a need for unconventional approaches that efficiently and effectively analyze surgical videos to enable a surgeon to view surgical events, provide decision support, and/or facilitate postoperative activity (Wolf column 1 lines 35-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422